Exhibit 10.2

AMENDMENT #2
TO EMPLOYMENT AGREEMENT

AGREEMENT made the 16th day of October, 2008, by and between AMERISERV
FINANCIAL, INC., a Pennsylvania corporation (the “Company”), and ALLAN R.
DENNISON, an individual (the “Executive”).

WITNESSETH:

WHEREAS, the parties entered into an agreement dated January 16, 2004, relating,
among other things, to the Executive’s employment by the Company (the
“Employment Agreement”), such Employment Agreement being effective as of
February 10, 2004; and

WHEREAS, the parties entered into an agreement dated January 24, 2008, relating,
among other things, to changes required by Section 409A of the Internal Revenue
Code of 1986, as amended (“Amendment #1”), such Amendment #1 being effective as
of January 1, 2005; and

WHEREAS, the parties desire to enter into an additional agreement amending the
provisions relating to the term of the Employment Agreement, as amended
(“Amendment #2).

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1.

Section 4(a) of the Employment Agreement, as amended, is hereby further amended
by restating the first three (3) sentences of Section 4(a) to read as follows --

(a)

Term.  Unless earlier terminated as herein provided, this Agreement shall
commence on the Effective Date and shall continue thereafter through February 9,
2009; provided, however, that the term of this Agreement shall automatically be
extended for a period of one (1) year, beginning on the then otherwise scheduled
termination date, if neither party gives written notice to the other, not more
than 120 days and not less than 90 days prior to such scheduled termination
date, of an intent not to so extend the then term of the Agreement (“Notice of
Non-Renewal”).  Additional term extensions, if any, will be governed by the rule
set forth in the preceding sentence.  Any compensation payable or benefits to be
provided to the Executive during such 90- to 120-day period shall be reduced by
any amounts received during such period by the Executive from a third party as
compensation for services.

2.

The last sentence of Section 4(a) of the Employment Contract is hereby deleted.

3.

Section 6(a) of the Employment Contract, as amended, is hereby further amended
by adding a new Section 6(a)(iii), reading as follows --

(iii)

Notwithstanding the provisions of Section 6(a)(ii), such section shall not apply
if the Executive’s employment terminates upon the expiration of the term of this
Agreement by reason of the prior delivery, by one party to the other, of a
Notice of Non-Renewal pursuant to Section 4(a).

4.

A new sentence is added at the end of Section 11 of the Employment Contract,
reading as follows—

Upon termination of the Executive’s employment with the Company, for any
  reason other than for Cause, the Company shall commence providing him, at its
  expense, with health insurance coverage reasonably consistent with the
coverage   to which he is entitled immediately prior to the time of such
termination.  Such   health insurance coverage may be provided in such specific
manner as the   Company, in its sole discretion, may determine, and it shall
continue until the Executive attains age 65.

5.

The effective date of this Amendment #2 is October 16, 2008.

IN WITNESS WHEREOF, the parties have executed this Agreement, or caused it to be
executed, on the 16th day of October, 2008.




AMERISERV FINANCIAL, INC.







By /s/ Craig G. Ford

Craig G. Ford

Chairman of the Board of Directors




Attest:/s/ Sharon M. Callihan

Sharon M. Callihan

Corporate Secretary




/s/ Allan R. Dennison

 

Allan R. Dennison

President & Chief Executive Officer









